Horstblower, C. J.
If the action originally had been com-
menced in this Court, the plaintiff might have laid the venue in Morris county. But for the defendant’s convenience it was brought in the Essex Pleas. — He might have let it remain there and had it tried in that county. He has removed the cause from that Court into this. This Court ought not to interfere in the case without special cause shewn.
Ford, J.
This action was commenced in the Essex Pleas— and removed into this Court by Habeas Corpus. Bail is waived and the cause remains in this Court. The proceedings are de novo, the same, as if originally commenced here. The residence of the plaintiff, is where their banking-house and place of business is. Their cause arose on the indorsement of the note, which may have been in Morris.
If an affidavit wore produced, of inconvenience in having the trial in Morris, it might make a difference. But for any thing before the Court, it will be more convenient to try the cause in Morris — I am opposed to the application.
Ryerson, J.
I concur in the opinions that the application should be refused. And that special cause should be shown for changing a venue.

Rule refused.